          Case 1:19-cv-00420-BLW Document 6 Filed 11/05/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 ALEX DAVID TONY SCOTT,
                                                  Case No. 1:19-cv-00420-BLW
                       Plaintiff,
                                                  ORDER DENYING IN FORMA
        v.                                        PAUPERIS APPLICATION

 WARDEN CHRISTENSEN; MS.
 MILLER; DR. BERRI; C/P
 McDONALD; DW WEASEL; and
 JOHN AND JANE DOES 1-20,

                       Defendants.


       Plaintiff, a prisoner in the custody of the Idaho Department of Correction, has filed

an Application to Proceed in Forma Pauperis. The documentation submitted in support of

the Application, however, shows that Plaintiff has received $700 in Plaintiff’s prison trust

account from outside sources within a six-month period. Much of this money has been

spent at the commissary.

       Because most, if not all, of Plaintiff’s basic needs are paid for by the State during

incarceration, it appears that Plaintiff has had access to sufficient funds to afford the

filing fee in this action. The Court notes that, even if a prisoner does not currently have

the entire amount of the filing fee in the prisoner’s trust account, such a status is not a

sufficient reason to grant an in forma pauperis application. See Rodriguez v. Cook, 169

F.3d 1176, 1180 (9th Cir. 1999) (stating that the Prison Litigation Reform Act’s in forma




ORDER DENYING IN FORMA PAUPERIS APPLICATION - 1
            Case 1:19-cv-00420-BLW Document 6 Filed 11/05/19 Page 2 of 2



pauperis provision requires “prisoners to be fiscally responsible and make decisions

concerning the merits of their case ... before filing” a cause of action) (emphasis added).

       For the foregoing reasons, Plaintiff’s Application will be denied. Plaintiff must

pay the $400.00 filing fee within 28 days if Plaintiff intends to proceed with this case.

                                          ORDER

       IT IS ORDERED:

       1.      Plaintiff’s Application to Proceed in Forma Pauperis (Dkt. 1) is DENIED.

       2.      If Plaintiff does not pay the $400.00 filing fee within 28 days, this case may

               be dismissed without prejudice without further notice. Alternatively,

               Plaintiff may file a Notice of Voluntary Dismissal if Plaintiff no longer

               intends to pursue this case, in which case no filing fee will be due.



                                                   DATED: November 5, 2019


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge




ORDER DENYING IN FORMA PAUPERIS APPLICATION - 2
